EXHIBIT 10.6

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of April 9, 2007, is made and entered into among WYNN LAS
VEGAS, LLC, a Nevada limited liability company (the “Borrower”), the Wynn
Amendment Parties (as hereinafter defined) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent (in such capacity, the “Administrative Agent”)
on behalf of the Lenders (as hereinafter defined).

RECITALS

A. The Borrower and the Administrative Agent are parties to that certain Amended
and Restated Credit Agreement dated as of August 15, 2006 (as amended, modified
or supplemented from time to time, the “Credit Agreement”) among the Borrower,
the Administrative Agent, Deutsche Bank Securities Inc., as lead arranger and
joint book running manager, Banc of America Securities LLC, as lead arranger and
joint book running manager, Bank of America, N.A., as syndication agent, Bear,
Stearns & Co. Inc., as arranger and joint book running manager, Bear Stearns
Corporate Lending Inc., as joint documentation agent, J.P. Morgan Securities
Inc., as arranger and joint book running manager, JPMorgan Chase Bank, as joint
documentation agent, SG Americas Securities, LLC, as arranger and joint book
running manager, Societe Generale, as joint documentation agent, Bank of
Scotland, as managing agent, HSH Nordbank AG, as managing agent, The Royal Bank
of Scotland PLC, as managing agent, Wachovia Bank, as managing agent, and the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”).

B. In connection with the Credit Agreement, each of Wynn Las Vegas Capital
Corp., a Nevada corporation (“Capital Corp.”), Wynn Show Performers, LLC, a
Nevada limited liability company (“Show Performers”), Wynn Golf, LLC, a Nevada
limited liability company (“Wynn Golf”), Wynn Sunrise, LLC, a Nevada limited
liability company (“Wynn Sunrise”), World Travel, LLC, a Nevada limited
liability company (“World Travel”), Kevyn, LLC, a Nevada limited liability
company (“Kevyn”), and Las Vegas Jet, LLC, a Nevada limited liability company
(“Las Vegas Jet” and together with Capital Corp., Show Performers, Wynn Golf,
Wynn Sunrise, World Travel, Kevyn, Wynn Resorts Holdings, LLC, a Nevada limited
liability company, and Wynn Completion Guarantor, LLC, a Nevada limited
liability company, the “Wynn Amendment Parties”), have executed certain Loan
Documents.

C. The Borrower has requested that the Lenders agree, subject to the conditions
and on the terms set forth in this First Amendment, to amend certain provisions
of the Credit Agreement and the Disbursement Agreement to, among other things,
(i) permit the release to the Borrower of certain funds on deposit in the
Completion Guaranty Deposit Account and the Project Liquidity Reserve Account,
(ii) permit the issuance by the Borrower and Capital Corp. of up to $500,000,000
in principal amount of senior unsecured indebtedness and (iii) declare the
occurrence of the Phase I Final Completion Date.



--------------------------------------------------------------------------------

D. The Lenders are willing to agree to such amendments, subject to the
conditions and on the terms set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Administrative Agent on
behalf of the Lenders and the Wynn Amendment Parties agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this First Amendment shall have the meanings given in the Credit
Agreement, and the rules of interpretation set forth in the Credit Agreement
shall apply to this First Amendment.

2. Amendments.

(a) The definition of “Financing Agreements” set forth in Section 1.1 of the
Credit Agreement is amended by inserting the words “and any agreements relating
to the Senior Unsecured Debt” immediately after the words “Second Lien Secured
Obligations” in the third line thereof.

(b) The definition of “Permitted Refinancing Indebtedness” set forth in
Section 1.1 of the Credit Agreement is deleted in its entirety and replaced with
the following:

“Permitted Refinancing Indebtedness”: any Indebtedness of any Loan Party issued
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund any First Lien Secured Obligations, any Second
Lien Secured Obligations or any obligations under Senior Unsecured Debt;
provided, that (a) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on such
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith), (b) such Permitted Refinancing Indebtedness has a final maturity
date not earlier than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded, (c) the restrictions on the Loan Parties contained in the agreements
governing such Permitted Refinancing Indebtedness are no more restrictive, taken
as a whole, than those contained in the agreements governing the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded and, in any
event, the differences between the restrictions on the Loan Parties in the
agreements governing such Permitted Refinancing Indebtedness from those
contained in the agreements governing the Indebtedness being extended,
refinancing,

 

2



--------------------------------------------------------------------------------

renewed, replaced, defeased or refunded, taken as a whole, could not reasonably
be expected to be materially adverse to the Loan Parties (taken as a whole) or
the Lenders and (d) to the extent related to any First Lien Secured Obligations
or any Second Lien Secured Obligations (including any Permitted Refinancing
Indebtedness related thereto) the relevant holders of such Permitted Refinancing
Indebtedness become party to the Intercreditor Agreement. In the event Permitted
Refinancing Indebtedness is used to extend, refinance, renew, replace, amend and
restate, restate, defease or refund the 2014 Notes all relevant definitions and
provisions of the Loan Documents related to the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded shall be amended, as
necessary, to reflect such Permitted Refinancing Indebtedness and related
documentation and/or arrangements by action of the Administrative Agent without
the consent of the Lenders.

(c) The following new definition is inserted into Section 1.1 of the Credit
Agreement in appropriate alphabetical order:

“Senior Unsecured Debt” as defined in Section 7.2(n).

(d) Section 1.3 of the Credit Agreement is amended by inserting the words “and
any proceeds of the Senior Unsecured Debt applied on the date of issuance
thereof to transaction costs related thereto” after the words “Refinancing
Transaction” in the seventh line thereof.

(e) Section 7.2 of the Credit Agreement is amended by (i) deleting the word
“and” at the end of clause (l) of such section, (ii) deleting the period at the
end of clause (m) of such section and replacing it with the words “; and” and
(iii) inserting a new clause (n) to such section as follows:

(n) Indebtedness of the Borrower and/or Capital Corp. in an aggregate principal
amount, including all Permitted Refinancing Indebtedness incurred to refund,
refinance or replace any such Indebtedness, not to exceed the lesser of
(x) $500,000,000, (y) the amount of such Indebtedness permitted to be incurred
under the 2014 Notes Indenture by the Loan Parties on the date that such
Indebtedness is initially issued or obtained in reliance on this clause (n) in
accordance with clause (i) below and (z) the principal amount of Indebtedness
initially issued or obtained in reliance on this clause (n) in accordance with
clause (i) below (in any such case, reduced by any principal payments from time
to time made thereon) and Guarantee Obligations of any Loan Party with respect
thereto (the “Senior Unsecured Debt”); provided that (i) the Senior Unsecured
Debt shall initially be issued by the Borrower and/or Capital Corp. in a single
issuance (and thereafter, except with respect to Permitted Refinancing
Indebtedness related thereto, no other Indebtedness shall be issued in reliance
on this clause (n)), (ii) the Senior Unsecured Debt shall have a final maturity
date not earlier than the final maturity date of, and have a

 

3



--------------------------------------------------------------------------------

Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the 2014 Notes and (iii) subject to clause (ii) above, the
terms and conditions of the Senior Unsecured Debt (including the pricing,
covenants and restrictions contained in the agreements governing the Senior
Unsecured Debt) shall be in form and substance satisfactory to the Majority of
the Arrangers.

(f) Section 7.9 of the Credit Agreement is amended by inserting the words “any
Senior Unsecured Debt or” after the words “optionally defease,” in the third
line thereof.

(g) Section 7.23 of the Credit Agreement is deleted in its entirety and replaced
with the words “[INTENTIONALLY OMITTED].” All references to Section 7.23 of the
Credit Agreement contained in the Loan Documents shall have no further force or
effect.

(h) Section 7.26 of the Credit Agreement is amended by adding the following
immediately after the concluding period thereof:

Notwithstanding the foregoing, this Section 7.26 shall not apply to the
acquisition by the Borrower or any other Loan Party of any fee, easement or
other interest in any real property as to which the Majority of the Arrangers
have determined that the size, location and proposed use thereof are
insufficient to justify the time and expense of satisfying the terms of this
Section 7.26.

(i) Section 7.27 of the Credit Agreement is deleted in its entirety and replaced
with the words “[INTENTIONALLY OMITTED].”

(j) Exhibit K to the Credit Agreement is amended by (i) replacing the words
“Three Hundred Million Dollars ($300,000,000)” in Section 6.8 thereof with the
words “Five Hundred Million Dollars ($500,000,000)” and (ii) deleting
Section 4.4.5 thereof in its entirety and replacing it with the words
“[INTENTIONALLY OMITTED].”

3. Release of Certain Funds on Deposit in the Completion Guaranty Deposit
Account and Project Liquidity Reserve Account. Upon the effectiveness of this
Amendment (i) all amounts on deposit in the Project Liquidity Reserve Account
shall be released to the Borrower and (ii) any amounts in excess of $30,000,000
then on deposit in the Completion Guaranty Deposit Account shall be released to
the Borrower.

4. Disbursement Agreement Amendment. The Administrative Agent is hereby directed
to execute on the date hereof that certain Fifth Amendment to Master
Disbursement Agreement (the “Disbursement Agreement Amendment”), substantially
in the form attached hereto as Exhibit A on behalf of the Lenders.

5. Phase I Final Completion Date. Notwithstanding anything to contrary contained
in the Loan Documents, as of the effective date of this First Amendment, the
Phase I Final Completion Date shall be deemed to have occurred.

 

4



--------------------------------------------------------------------------------

6. Representations and Warranties. To induce the Lenders to agree to this First
Amendment, the Borrower represents to the Administrative Agent and the Lenders
that as of the date hereof:

(a) the Borrower and each of the Wynn Amendment Parties has all power and
authority to enter into this First Amendment and the Disbursement Agreement
Amendment (collectively, the “First Amendment Documents”) to which each is a
party and that have been entered into by the Borrower and each of the Wynn
Amendment Parties as of the date this representation is being made, and to carry
out the transactions contemplated by, and to perform its obligations under or in
respect of, the First Amendment Documents to which each is a party;

(b) the execution and delivery of First Amendment Documents and the performance
of the obligations of the Borrower and each of the Wynn Amendment Parties under
or in respect of the First Amendment Documents to which each is a party and that
have been entered into by the Borrower and each of the Wynn Amendment Parties as
of the date this representation is being made have been duly authorized by all
necessary action on the part of the Borrower and each of the Wynn Amendment
Parties;

(c) the execution and delivery of the First Amendment Documents that have been
entered into by the Borrower and each of the Wynn Amendment Parties as of the
date this representation is being made and the performance of the obligations of
the Borrower and each of the Wynn Amendment Parties under or in respect of such
First Amendment Documents to which each is a party do not and will not conflict
with or violate (i) any provision of the articles of incorporation or bylaws (or
similar constituent documents) of the Borrower or any Wynn Amendment Party,
(ii) any Requirement of Law, (iii) any order, judgment or decree of any court or
other governmental agency binding on the Borrower or any Wynn Amendment Party,
or (iv) any indenture, agreement or instrument to which the Borrower or any Wynn
Amendment Party is a party or by which the Borrower or any Wynn Amendment Party,
or any property of any of them, is bound, and do not and will not require any
consent or approval of any Person;

(d) the First Amendment Documents that have been entered into by the Borrower
and each of the Wynn Amendment Parties as of the date this representation is
being made have been duly executed and delivered by the Borrower and each of the
Wynn Amendment Parties party thereto and the Credit Agreement and the other Loan
Documents, as amended by the First Amendment Documents, are the legal, valid and
binding obligations of the Borrower and each of the Wynn Amendment Parties,
enforceable in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

(e) no event has occurred and is continuing or will result from the execution
and delivery of the First Amendment Documents that would constitute a Default or
an Event of Default;

(f) since the Closing Date, no event has occurred that has resulted, or could
reasonably be expected to result, in a Material Adverse Effect; and

 

5



--------------------------------------------------------------------------------

(g) each of the representations and warranties made by the Borrower and the Wynn
Amendment Parties in or pursuant to the Loan Documents to which each is a party
shall be true and correct in all material respects on and as of the date this
representation is being made, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

7. Effectiveness of this First Amendment. This First Amendment shall be
effective only if and when (i) executed by the Borrower, the Wynn Amendment
Parties and the Administrative Agent, on behalf of the Lenders, and (ii) the
Disbursement Agreement Amendment shall have been executed by all parties
thereto.

8. Acknowledgments. By executing this First Amendment, each of the Wynn
Amendment Parties (a) consents to the First Amendment Documents and the issuance
of the Senior Unsecured Debt, (b) acknowledges that, notwithstanding the
execution and delivery of the First Amendment Documents or the issuance of the
Senior Unsecured Debt, the obligations of each of the Wynn Amendment Parties
under the Loan Documents to which they are a party (including the Guarantee, the
Completion Guaranty Collateral Account Agreement, the Completion Guaranty and
the Security Agreement) are not impaired or affected, and such Loan Documents
continue in full force and effect, and (c) affirms and ratifies, to the extent
it is a party thereto, the Loan Documents.

9. Miscellaneous. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). This First Amendment may be executed in one
or more duplicate counterparts and when signed by all of the parties listed
below shall constitute a single binding agreement. Except as amended hereby, all
of the provisions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect except that each reference to the “Credit
Agreement”, or words of like import in any Loan Document, shall mean and be a
reference to the Credit Agreement as amended hereby. This First Amendment shall
be deemed a “Loan Document” as defined in the Credit Agreement. Section 10.12 of
the Credit Agreement shall apply to this First Amendment and all past and future
amendments to the Credit Agreement and other Loan Documents as if expressly set
forth therein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed by their officers or officers of their sole ultimate members thereunto
duly authorized as of the day and year first above written.

 

WYNN LAS VEGAS, LLC,

a Nevada limited liability company

   

WYNN GOLF, LLC,

a Nevada limited liability company

By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

    By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

      By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company, its

sole member

    By:   /s/ Marc Schorr         By:   Wynn Resorts, Limited, a Nevada    
Name:   Marc Schorr           corporation, its sole member     Title:   Chief
Operating Officer                             By:   /s/ Marc Schorr            
    Name:   Marc Schorr                 Title:   Chief Operating Officer

WYNN SUNRISE, LLC,

a Nevada limited liability company

   

WORLD TRAVEL, LLC,

a Nevada limited liability company

By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

    By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

      By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,
its sole member

  By:  

Wynn Resorts, Limited, a

Nevada corporation, its sole

member

        By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

    By:   /s/ Marc Schorr           By:   /s/ Marc Schorr     Name:   Marc
Schorr           Name:   Marc Schorr     Title:   Chief Operating Officer      
    Title:   Chief Operating Officer

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LAS VEGAS JET, LLC,

a Nevada limited liability company

   

WYNN SHOW PERFORMERS, LLC,

a Nevada limited liability company

By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

    By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability

company, its sole member

      By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company, its sole

member

    By:  

Wynn Resorts, Limited, a

Nevada corporation, its sole

member

        By:  

Wynn Resorts, Limited, a Nevada

corporation, its sole member

    By:   /s/ Marc Schorr           By:   /s/ Marc Schorr     Name:   Marc
Schorr           Name:   Marc Schorr     Title:   Chief Operating Officer      
    Title:   Chief Operating Officer

WYNN LAS VEGAS CAPITAL CORP.,

a Nevada corporation

   

KEVYN, LLC,

a Nevada limited liability company

By:   /s/ Marc Schorr     By:   Wynn Las Vegas, LLC, Name:   Marc Schorr       a
Nevada limited liability company, Title:   Chief Operating Officer       its
sole member           By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company, its sole

member

              By:  

Wynn Resorts, Limited, a Nevada

corporation, its sole member

                By:   /s/ Marc Schorr                 Name:   Marc Schorr      
          Title:   Chief Operating Officer

[Signature Page to First Amendment to Credit Agreement]

 

8



--------------------------------------------------------------------------------

WYNN RESORTS HOLDINGS, LLC,

a Nevada limited liability company

   

WYNN COMPLETION GUARANTOR, LLC,

a Nevada limited liability company

By:

 

Wynn Resorts, Limited, a Nevada

corporation, its sole member

   

By:

 

Wynn Las Vegas, LLC, a Nevada limited

liability company, its control manager

  By:   /s/ Marc Schorr       By:   Wynn Resorts Holdings, LLC,   Name:   Marc
Schorr         a Nevada limited liability company, its sole   Title:   Chief
Operating Officer         member           By:  

Wynn Resorts, Limited, a Nevada

corporation, its sole member

                By:   /s/ Marc Schorr                 Name:   Marc Schorr      
          Title:   Chief Operating Officer

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as the Administrative Agent

on behalf of the Lenders

      By:   /s/ Mary Kay Coyle           Name:   Mary Kay Coyle           Title:
  Managing Director           By:   /s/ Steven Lapham           Name:   Steven
Lapham           Title:   Managing Director        

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FIFTH AMENDMENT

TO MASTER DISBURSEMENT AGREEMENT